Exhibit 10.25
EMPLOYMENT AGREEMENT
 


 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Petro Resources
Corporation, a Delaware corporation (“Company”), and Wayne P. Hall
(“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Executive is currently employed by Company or a subsidiary of Company;
and
 
WHEREAS, Company is desirous of continuing to employ Executive in an executive
capacity on the terms and conditions, and for the consideration, hereinafter set
forth and Executive is desirous of continuing to be employed by Company on such
terms and conditions and for such consideration;
 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Company and Executive agree as follows:
 
ARTICLE I 
 
DEFINITIONS AND INTERPRETATIONS
 
1.1 Definitions.
 
(a)   “Annual Base Salary” shall mean Executive’s annual base salary as of the
date of his Involuntary Termination, determined pursuant to Section 4.1.
 
(b)   “Board” shall mean the Board of Directors of Company.
 
(c)   “Business Territories” shall mean all locations in which the Company has
post or present activities of any kind related to the exploration,
investigation, search, production, sale or other efforts related to the oil and
gas industry, including but not limited to, any location as to which the Company
has devoted any efforts for production, analysis, joint venture consideration or
interest even if efforts for the actual exploration or production of oil and gas
have not yet commended and also specifically includes all matters encompassed
within Article VI, Paragraph 6.1 hereof.
 
(d)   “Cause” shall mean Executive (i) has engaged in gross negligence, gross
incompetence, or willful misconduct in the performance of his duties, (ii) has
refused, without proper reason, to perform his duties, (iii) has materially
breached any provision of this Agreement or corporate policy or code of conduct
established by Company, (iv) has willfully engaged in conduct that is materially
injurious to Company or its subsidiaries (monetarily or otherwise), (v) has
committed an act of fraud, embezzlement, or breach of a fiduciary duty to
Company or an affiliate of Company (including the unauthorized disclosure of
confidential or proprietary material information of Company or an affiliate),
(vi) has been convicted of (or pleaded no contest to) a crime involving fraud,
dishonesty, or moral turpitude or any felony, or (vii) has been convicted for
any violation of U.S. or foreign securities laws or has entered into a cease and
desist order with the Securities and Exchange Commission alleging violation of
U.S. or foreign securities laws.
 
- 1 -

--------------------------------------------------------------------------------


 
(e)   “Change of Control” shall mean a “Change in Control,” as defined under the
Incentive Plan as in effect on the Effective Date.
 
(f)   “Change of Control Period” shall mean, with respect to a Change of
Control, the one-year period beginning on the date upon which such Change of
Control occurs.
 
(g)   “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(h)   “Compensation Committee” shall mean the Compensation and Nominating
Committee of the Board.
 
(i)   “Disability” shall mean that, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been absent from the full-time
performance of his duties for six consecutive months and shall not have returned
to full-time performance of his duties within 30 days after written notice of
termination is given to Executive by Company (provided, however, that such
notice may not be given prior to 30 days before the expiration of such six-month
period).
 
(j)   “Effective Date” shall mean June 1, 2007.
 
(k)   “Good Reason” shall mean the occurrence of any one or more of the
following:
 
(i) a material diminution in Executive’s Annual Base Salary not in accordance
with Section 4.1;
 
(ii) a material diminution in Executive’s authority, duties, or responsibilities
from those applicable to him as of the Effective Date, including a material
change in the reporting structure so that Executive reports to someone other
than Board;
 
(iii) a material change in the geographic location at which Executive must
perform services, which for purposes of this Agreement includes only Company
requiring Executive to involuntarily relocate the geographic location of
Executive’s principal place of employment by more than 10 miles from Houston,
Texas; or
 
(iv) a material breach by Company of any provision of this Agreement (including,
without limitation, the requirements of paragraphs 2.2, 4.2, or 4.3 of this
Agreement) .
 
- 2 -

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing provisions of this Section 1.1(j) or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (1) the condition described in clauses
(i) through (iv)  of this Section 1.1(j) giving rise to Executive’s termination
of employment must have arisen without Executive’s consent; (2) Executive must
provide written notice to Company of such condition in accordance with Section
9.3 within 30 days of the initial existence of the condition; (3) the condition
specified in such notice must remain uncorrected for a period of 30 days
following receipt of such notice by Company; and (4) the date of Executive’s
termination of employment must occur within one year following the initial
existence of the condition specified in such notice.
 
(l)   “Incentive Plan” shall mean the Petro Resources 2006 Stock Incentive Plan.
 
(m)  “Involuntary Termination” shall mean any termination of Executive’s
employment with Company which:
 
(i) does not result from a resignation by Executive (other than a resignation
pursuant to clause (ii) of this Section 1.1(l)); or
 
(ii) results from a resignation by Executive for Good Reason;
 
provided, however, the term “Involuntary Termination” shall not include a
termination for Cause or any termination as a result of death or Disability.
 
(n) “Payment Date” shall mean the later of (i) the date that is 30 days after
Executive’s termination of employment with Company or (ii) the date upon which
the Release described in Section 5.6 becomes irrevocable by Executive.
 
1.2 Interpretations.  In this Agreement, unless a clear contrary intention
appears, (a) the words “herein,” “hereof,” “hereunder,” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section, or other subdivision, (b) reference to any Article or Section
means such Article or Section hereof, (c) the word “including” (and with
correlative meaning, “include”) means including, without limiting the generality
of any description preceding such term, and (d) where any provision of this
Agreement refers to action to be taken by either party, or which such party is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such party.
 
ARTICLE II 
 
EMPLOYMENT AND DUTIES
 
2.1 Employment.  Effective as of the Effective Date and continuing for the
period of time set forth in Section 3.1 of this Agreement, Executive’s
employment by Company shall be subject to the terms and conditions of this
Agreement.
 
- 3 -

--------------------------------------------------------------------------------


 
2.2 Positions.  From and after the Effective Date, Company shall employ
Executive in the positions of Chairman of the Board and Chief Executive Officer
of the Company or in such other position or positions as the parties mutually
may agree.
 
2.3 Duties and Services.  Executive agrees to serve in the positions referred to
in Section 2.2 and to perform diligently and to the best of his abilities the
duties and services appertaining to such offices, as well as such additional
duties and services appropriate to such offices which the parties mutually may
agree upon from time to time.  Executive also agrees to serve, if elected, as an
officer or director of any subsidiary or affiliate of Company so long as such
service is commensurate with Executive’s duties and responsibilities to
Company.  Executive’s employment shall also be subject to the policies
maintained and established by Company that are of general applicability to
Company’s executive employees, as such policies may be amended from time to
time.
 
2.4 Other Interests.  Executive agrees, during the period of his employment by
Company, to devote substantially all of his business time, energy, and best
efforts to the business and affairs of Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of Company, except with the consent of the Board.  The
foregoing notwithstanding, the parties recognize and agree that Executive may
engage in passive personal investment and charitable activities that do not
conflict with the business and affairs of Company or interfere with Executive’s
performance of his duties hereunder, which shall be at the sole determination of
the Board.
 
2.5 Duty of Loyalty.  Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty to act at all times in the best interests of
Company.  In keeping with such duty, Executive shall make full disclosure to
Company of all business opportunities pertaining to Company’s business and shall
not appropriate for Executive’s own benefit business opportunities concerning
Company’s business.
 
2.6 Place of Employment.  Executive’s place of employment hereunder shall be at
Company’s executive offices in the greater Houston, Texas metropolitan area.
 
ARTICLE III 
 
TERM AND TERMINATION OF EMPLOYMENT
 
3.1 Term.  Unless sooner terminated pursuant to other provisions hereof, Company
agrees to employ Executive for the period beginning on the Effective Date and
ending on the third anniversary of the Effective Date.
 
3.2 Company’s Right to Terminate.  Notwithstanding the provisions of Section
3.1, Company shall have the right to terminate Executive’s employment under this
Agreement at any time for any of the following reasons:
 
(a) upon Executive’s death;
 
(b) upon Executive’s Disability;
 
- 4 -

--------------------------------------------------------------------------------


 
(c) for Cause; or
 
(d) at any time, for any other reason whatsoever, in the sole discretion of the
Board.
 
3.3 Executive’s Right to Terminate.  Notwithstanding the provisions of Section
3.1, Executive shall have the right to terminate his employment under this
Agreement for any of the following reasons:
 
(a) for Good Reason; or
 
(b) at any time for any other reason whatsoever, in the sole discretion of
Executive.
 
3.4 Notice of Termination.  If Company desires to terminate Executive’s
employment hereunder at any time prior to expiration of the term of employment
as provided in Section 3.1, it shall do so by giving written notice to Executive
that it has elected to terminate Executive’s employment hereunder and stating
the effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions hereof or rights arising
hereunder.  If Executive desires to terminate his employment hereunder at any
time prior to expiration of the term of employment as provided in Section 3.1,
he shall do so by giving a 30-day written notice to Company that he has elected
to terminate his employment hereunder and stating the effective date and reason
for such termination, provided that no such action shall alter or amend any
other provisions hereof or rights arising hereunder.
 
3.5 Deemed Resignations.  Unless otherwise agreed to in writing by Company and
Executive prior to the termination of Executive’s employment, any termination of
Executive’s employment shall constitute an automatic resignation of Executive as
an officer of Company and each affiliate of Company and an automatic resignation
of Executive from the Board (if applicable) and from the board of directors or
similar governing body of any affiliate of Company and from the board of
directors or similar governing body of any corporation, limited liability
entity, or other entity in which Company or any affiliate holds an equity
interest and with respect to which board or similar governing body Executive
serves as Company’s or such affiliate’s designee or other representative.
 
3.6 Meaning of Termination of Employment.  For all purposes of this Agreement,
Executive shall be considered to have terminated employment with Company when
Executive incurs a “separation from service” with Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder.
 
ARTICLE IV 
 
COMPENSATION AND BENEFITS
 
4.1 Base Salary.  During the period of this Agreement, Executive shall receive a
minimum base salary of $150,000 per annum.  Executive’s base salary shall be
reviewed by the Compensation Committee on an annual basis, and, in the sole
discretion of the Compensation Committee, such base salary may be increased, but
not decreased (except with the prior written consent of Executive), effective as
of any date determined by the Compensation Committee.  Executive’s base salary
shall be paid in equal installments in accordance with Company’s standard policy
regarding payment of compensation to executives but no less frequently than
monthly.
 
- 5 -

--------------------------------------------------------------------------------


 
4.2 Bonuses and Long-Term Incentive.
 
(a) Annual Bonus.  Executive shall be eligible to participate in Company’s
annual bonus plan or plans applicable to Executive as approved from time to time
by the Board or by the Compensation Committee in amounts to be determined by the
Compensation Committee based upon criteria established by the Compensation
Committee.
 
(b) Long-Term Incentive Plan.  Subject to the sole discretion of the Board or
the Compensation Committee, Executive shall also be eligible for participation
in the Incentive Plan or such other long-term incentive arrangement of Company
as may from time to time be made available to other executive officers (and such
other executives as may be selected for participation by the Board or
Compensation Committee) of Company.  Any awards made under the Incentive Plan or
such other arrangements shall be governed by Section 5.9 herein.
 
4.3 Other Perquisites.  During his employment hereunder, Executive shall be
afforded the following benefits as incidences of his employment:
 
(a) Business and Entertainment Expenses - Subject to Company’s standard policies
and procedures with respect to expense reimbursement as applied to its executive
employees generally, Company shall reimburse Executive for, or pay on behalf of
Executive, reasonable and appropriate expenses incurred by Executive for
business-related purposes, including dues and fees to industry and professional
organizations and costs of entertainment and business development.
 
(b) Vacation - During his employment hereunder, Executive shall be entitled to 4
weeks of paid vacation each calendar year (or a pro rata portion of such
four-week vacation period for any partial year) and to all holidays provided to
executives of Company generally.
 
(c) Other Company Benefits - Executive and, to the extent applicable,
Executive’s spouse, dependents, and beneficiaries, shall be allowed to
participate in all benefits, plans, and programs, including improvements or
modifications of the same, which are now, or may hereafter be, available to
other executive employees of Company.  Such benefits, plans, and programs shall
include, without limitation, any profit sharing plan, thrift plan, health
insurance or health care plan, life insurance, disability insurance, pension
plan, supplemental retirement plan, vacation and sick leave plan, and the like
which may be maintained by Company. Company shall not, however, by reason of
this paragraph be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such benefit plan or program, so long as such
changes are similarly applicable to executive employees generally.
 
- 6 -

--------------------------------------------------------------------------------


 
ARTICLE V 
 
EFFECT OF TERMINATION ON COMPENSATION; ADDITIONAL PAYMENTS
 
5.1 Termination Other Than an Involuntary Termination.  If Executive’s
employment hereunder shall terminate upon expiration of the term provided in
Section 3.1 hereof or if Executive’s employment hereunder shall terminate for
any other reason except those described in Sections 5.2 and 5.3, then Company
shall continue to provide all compensation and benefits to Executive hereunder
until the date of such termination of employment, and such compensation and
benefits shall terminate contemporaneously with such termination of employment.
 
5.2 Involuntary Termination Other Than During a Change of Control
Period.  Subject to the provisions of Sections 5.6 and 5.7 hereof, if
Executive’s employment by Company or any subsidiary thereof or successor thereto
shall be subject to an Involuntary Termination which occurs prior to the date
that Change of Control Period begins or after the expiration of a Change of
Control Period, then Company shall, as additional compensation for services
rendered to Company (including its subsidiaries), pay to Executive the following
amounts and take the following actions:
 
(a) Pay Executive a lump sum cash payment in an amount equal to Executive’s
Annual Base Salary on or before the Payment Date.
 
(b) During the portion, if any, of the 12-month period commencing on the date of
such Involuntary Termination that Executive is eligible to elect and elects to
continue coverage for himself and his eligible dependents under Company’s or a
subsidiary’s group health plans, as applicable, under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, and/or Sections 601 through 608
of the Employee Retirement Income Security Act of 1974, as amended, Company
shall promptly reimburse Executive on a monthly basis for the difference between
the amount Executive pays to effect and continue such coverage and the employee
contribution amount that active senior executive employees of Company pay for
the same or similar coverage under such group health plans; provided, however,
that such reimbursement shall cease to be effective if and to the extent
Executive becomes eligible to receive medical and/or dental coverage from a
subsequent employer (and any such eligibility shall be promptly reported to
Company by Executive).
 
(c) If Executive’s employment with Company is subject to a termination due to
Executive’s death or Disability, any and all outstanding options to purchase
common stock or stock grants of Company held by Executive shall become fully
vested and immediately exercisable in full as of the Payment Date and shall
cause any and all restricted shares of the Company’s common stock held by
Executive to become immediately nonforfeitable as of the Payment Date.
 
(d) Involuntary Termination During a Change of Control Period.  Subject to the
provisions of Sections 5.6 and 5.7, if Executive’s employment by Company or any
subsidiary thereof or successor thereto shall be subject to an Involuntary
Termination during a Change of Control Period, then Company shall, as additional
compensation for services rendered to Company (including its subsidiaries), pay
to Executive the following amounts and take the following actions:
 
- 7 -

--------------------------------------------------------------------------------


 
(e) Pay Executive a lump sum cash payment in an amount equal to two times
Executive’s Annual Base Salary on or before the Payment Date.
 
(f) During the portion, if any, of the 12-month period commencing on the date of
such Involuntary Termination that Executive is eligible to elect and elects to
continue coverage for himself and his eligible dependents under Company’s or a
subsidiary’s group health plans, as applicable, under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended, and/or Sections 601 through 608
of the Employee Retirement Income Security Act of 1974, as amended, Company
shall promptly reimburse Executive on a monthly basis for the difference between
the amount Executive pays to effect and continue such coverage and the employee
contribution amount that active senior executive employees of Company pay for
the same or similar coverage under such group health plans; provided, however,
that such reimbursement shall cease to be effective if and to the extent
Executive becomes eligible to receive medical and/or dental coverage from a
subsequent employer (and any such eligibility shall be promptly reported to
Company by Executive).
 
(g) Cause any and all outstanding options to purchase common stock of Company
held by Executive to be fully vested and to become immediately exercisable in
full as of the Payment Date and cause any and all restricted shares of the
Company’s common stock held by Executive to become immediately nonforfeitable as
of the Payment Date.
 
5.3 Interest on Late Payments.  If any payment provided for in Section 5.2 or
5.3 hereof is not made when due (applying the deferred payment date provided for
in Section 5.7 as the due date, if applicable) then Company shall pay to
Executive interest on the amount payable from the date that such payment should
have been made under such Section until such payment is made, which interest
shall be calculated at the prime or base rate of interest announced by JPMorgan
Chase Bank (or any successor thereto) at its principal office in New York and
shall change when and as any such change in such prime or base rate shall be
announced by such bank.
 
5.4 Parachute Payments.  Notwithstanding anything to the contrary in this
Agreement, in the event that any payment, distribution, or provision of a
benefit by Company to or for the benefit of Executive, whether paid or payable,
distributed or distributable, or provided or to be provided pursuant to the
terms of this Agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest or
penalties, are hereinafter collectively referred to as the “Excise Tax”),
Company shall pay to Executive on or as soon as administratively practicable
following the day on which the Excise Tax is remitted by or on behalf of
Executive (but no later than the end of the taxable year following the year in
which the Excise Tax is remitted) an additional payment (a “Gross-up Payment”)
in an amount such that after payment by Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed on any Gross-up Payment, Executive retains an amount of the Gross-up
Payment equal to the Excise Tax imposed upon the Payments.  Company and
Executive shall make an initial determination as to whether a Gross-up Payment
is required and the amount of any such Gross-up Payment.  Executive shall notify
Company in writing of any claim by the Internal Revenue Service which, if
successful, would require Company to make a Gross-up Payment (or a Gross-up
Payment in excess of that, if any, initially determined by Company and
Executive) within ten days of the receipt of such claim.  Company shall notify
Executive in writing at least ten days prior to the due date of any response
required with respect to such claim if it plans to contest the claim.  If
Company decides to contest such claim, Executive shall cooperate fully with
Company in such action; provided, however, Company shall bear and pay directly
or indirectly all costs and expenses (including additional interest and
penalties) incurred in connection with such action and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
Company’s action.  If, as a result of Company’s action with respect to a claim,
Executive receives a refund of any amount paid by Company with respect to such
claim, Executive shall promptly pay such refund to Company.  If Company fails to
timely notify Executive whether it will contest such claim or Company determines
not to contest such claim, then Company shall immediately pay to Executive the
portion of such claim, if any, which it has not previously paid to Executive.
 
- 8 -

--------------------------------------------------------------------------------


 
5.5 Release and Full Settlement.  As a condition to the receipt of any severance
compensation and benefits under this Agreement, Executive must first execute a
release and agreement, in a form reasonably satisfactory to Company, which (a)
shall release and discharge Company and its affiliates, and their officers,
directors, employees, and agents, from any and all claims or causes of action of
any kind or character, including all claims or causes of action arising out of
Executive’s employment with Company or its affiliates or the termination of such
employment, and (b) must be effective and irrevocable within 55 days after the
termination of Executive’s employment.  If Executive is entitled to and receives
the benefits provided hereunder, performance of the obligations of Company
hereunder will constitute full settlement of all claims that Executive might
otherwise assert against Company on account of Executive’s termination of
employment.
 
5.6 Payments Subject to Section 409A of the Code.  Notwithstanding the foregoing
provisions of this Article 5, if the payment of any severance compensation or
severance benefits under this Agreement would be subject to additional taxes and
interest under Section 409A of the Code because the timing of such payment is
not delayed as provided in Section 409A(a)(2)(B) of the Code, then any such
payments that Executive (or Executive’s estate) would otherwise be entitled to
during the first six months following the date of Executive’s termination of
employment shall be accumulated and paid on the date that is six months after
the date of Executive’s termination of employment (or if such payment date does
not fall on a business day of Company, the next following business day of
Company), or such earlier date upon which such amount can be paid under Section
409A of the Code without being subject to such additional taxes and
interest.  Executive hereby agrees to be bound by Company’s determination of its
“specified employees” (as such term is defined in Section 409A of the Code) in
accordance with any of the methods permitted under the regulations issued under
Section 409A of the Code.
 
5.7 Liquidated Damages.  In light of the difficulties in estimating the damages
for an early termination of Executive’s employment under this Agreement, Company
and Executive hereby agree that the payments, if any, to be received by
Executive pursuant to this Article 5 shall be received by Executive as
liquidated damages.
 
- 9 -

--------------------------------------------------------------------------------


 
5.8 Other Benefits.  This Agreement governs the rights and obligations of
Executive and Company with respect to Executive’s base salary and certain
perquisites of employment.  Except as expressly provided herein, Executive’s
rights and obligations both during the term of his employment and thereafter
with respect to stock options, restricted stock, incentive and deferred
compensation, life insurance policies insuring the life of Executive, and other
benefits under the plans and programs maintained by Company shall be governed by
the separate agreements, plans and other documents and instruments governing
such matters.
 
ARTICLE VI 
 
PROTECTION OF CONFIDENTIAL INFORMATION
 
6.1 Disclosure to and Property of Company.
 
(a) Confidential Information. All information, designs, ideas, concepts,
improvements, product developments, discoveries, and inventions, whether
patentable or not, that are conceived, made, developed, or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by Company (whether during business hours or otherwise
and whether on Company’s premises or otherwise) that relate to Company’s (or any
of its affiliates’) business, trade secrets, products, or services (including,
without limitation, all such information relating to corporate opportunities,
product specification, compositions, manufacturing and distribution methods and
processes, research, forms, policies, procedures, financial and sales data,
pricing terms, costs, evaluations, opinions, interpretations, acquisition
prospects, employee lists, property lists, the identity of customers or their
requirements, the identity of key contacts within the customer’s organizations
or within the organization of acquisition prospects, marketing and merchandising
techniques, business plans, negotiation and documentation strategies, computer
software or programs, computer software and database technologies, prospective
names, and marks (collectively, “Confidential Information”) shall be disclosed
to Company and are and shall be the sole and exclusive property of Company (or
its affiliates).
 
(b) Work Product. Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, E-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, proposals, and all other
writings or materials of any type embodying any of such information, ideas,
concepts, improvements, discoveries, inventions, and other similar forms of
expression (including but not limited to (i) maps, data, and reports that relate
to results of exploration, drilling, drill cores, cuttings, and other samples
relating to the production and operation of Company’s oil and gas properties
(whether owned or prospective) and (ii) title opinions; abstracts of title;
land, accounting, production, or operating expense records; engineering,
geological, or geophysical data; development plans and permits; or any other
material or writing of whatever kind embodying any other information relating to
the production and operation of Company’s oil and gas properties (whether owned
or prospective)) (collectively, “Work Product”) are and shall be the sole and
exclusive property of Company (or its affiliates).
 
- 10 -

--------------------------------------------------------------------------------


 
Upon Executive’s termination of employment with Company, for any reason,
Executive promptly shall deliver such Confidential Information and Work Product,
and all copies thereof, to Company.
 
6.2 Disclosure to Executive.  Company has and will disclose to Executive, or
place Executive in a position to have access to or develop, Confidential
Information and Work Product of Company (or its affiliates); and/or has and will
entrust Executive with business opportunities of Company (or its affiliates);
and/or has and will place Executive in a position to develop business good will
on behalf of Company (or its affiliates).  Executive agrees to preserve and
protect the confidentiality of all Confidential Information or Work Product of
Company (or its affiliates).
 
6.3 No Unauthorized Use or Disclosure.  Executive agrees that he will not, at
any time during or after Executive’s employment by Company, make any
unauthorized disclosure of, and will prevent the removal from Company premises
of, Confidential Information or Work Product of Company (or its affiliates), or
will not make any use thereof, except in the carrying out of Executive’s
responsibilities during the course of Executive’s employment with
Company.  Executive shall use commercially reasonable efforts to cause all
persons or entities to whom any Confidential Information shall be disclosed by
him hereunder to observe the terms and conditions set forth herein as though
each such person or entity was bound hereby.  Executive shall have no obligation
hereunder to keep confidential any Confidential Information if and to the extent
disclosure thereof is specifically required by law; provided, however, that in
the event disclosure is required by applicable law, Executive shall provide
Company with prompt notice of such requirement prior to making any such
disclosure, so that Company may seek an appropriate protective order.  At the
request of Company at any time, Executive agrees to deliver to Company all
Confidential Information that he may possess or control.  Executive agrees that
all Confidential Information of Company (whether now or hereafter existing)
conceived, discovered, or made by him during the period of Executive’s
employment by Company exclusively belongs to Company (and not to Executive), and
Executive will promptly disclose such Confidential Information to Company and
perform all actions reasonably requested by Company to establish and confirm
such exclusive ownership.  Affiliates of Company shall be third party
beneficiaries of Executive’s obligations under this Article 6.  As a result of
Executive’s employment by Company, Executive may also from time to time have
access to, or knowledge of, Confidential Information or Work Product of third
parties, such as customers, suppliers, partners, joint venturers, and the like,
of Company and its affiliates.  Executive also agrees to preserve and protect
the confidentiality of such third party Confidential Information and Work
Product to the same extent, and on the same basis, as Company’s Confidential
Information and Work Product.
 
- 11 -

--------------------------------------------------------------------------------


 
6.4 Ownership by Company.  If, during Executive’s employment by Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to Company’s business, products, or services,
whether such work is created solely by Executive or jointly with others (whether
during business hours or otherwise and whether on Company’s premises or
otherwise), including any Work Product, Company shall be deemed the author of
such work if the work is prepared by Executive in the scope of Executive’s
employment; or, if the work is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by Company as a contribution to
a collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation, or as an instructional
text, then the work shall be considered to be work made for hire and Company
shall be the author of the work.  If such work is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire, then Executive hereby agrees to assign, and
by these presents does assign, to Company all of Executive’s worldwide right,
title, and interest in and to such work and all rights of copyright therein.
 
6.5 Assistance by Executive.  During the period of Executive’s employment by
Company and thereafter, Executive shall assist Company and its nominee, at any
time, in the protection of Company’s (or its affiliates’) worldwide right,
title, and interest in and to Work Product and the execution of all formal
assignment documents requested by Company or its nominee and the execution of
all lawful oaths and applications for patents and registration of copyright in
the United States and foreign countries.
 
6.6 Remedies.  Executive acknowledges that money damages would not be sufficient
remedy for any breach of this Article 6 by Executive, and Company or its
affiliates shall be entitled to enforce the provisions of this Article 6 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach.  Such remedies shall not be deemed the exclusive remedies
for a breach of this Article 6 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and his agents.
 
ARTICLE VII 
 
NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS
 
7.1 General.  As part of the consideration for Company’s employment of Executive
and the compensation and benefits that may be paid to Executive hereunder; to
protect the trade secrets and Confidential Information of Company and its
affiliates that will in the future be disclosed or entrusted to Executive, the
business good will of Company and its affiliates that will in the future be
developed in Executive, or the business opportunities that will in the future be
disclosed or entrusted to Executive by Company or its affiliates; and as an
additional incentive for Company to enter into this Agreement, Company and
Executive agree to the provisions of this Article 7.  Executive agrees that
during his employment with Company and for a period of one year following the
termination of Executive’s employment with Company for any reason (the
“Non-Compete Period”), Executive shall not, without the prior written consent of
Company:
 
- 12 -

--------------------------------------------------------------------------------


 
(a) directly or indirectly participate in the ownership, management, operation,
or control of, or be connected as an officer, employee, partner, director,
consultant, contractor, or otherwise with, or have any financial interest in or
aid or assist anyone else in the conduct of, any oil and gas exploration or
production business in any of the Business Territories  of the Company (a
“Competitive Operation”); provided, however, that this provision shall not
preclude Executive after the termination of his employment with Company from
owning less than 2% of the equity securities of any publicly held Competitive
Operation so long as Executive does not serve as an employee, officer, director,
or consultant to such business;
 
(b) call upon any prospective acquisition candidate on Executive’s own behalf or
on behalf of any Competitive Operation, which candidate is a Competitive
Operation or which candidate was, to Executive’s knowledge after due inquiry,
either called upon by Company or an affiliate or for which Company or an
affiliate made an acquisition analysis, for the purpose of acquiring such
entity; or
 
(c) directly or indirectly, either as principal, agent, independent contractor,
consultant, director, officer, employee, employer, advisor, member, stockholder,
partner, or in any other individual or representative capacity whatsoever,
either for his own benefit or for the benefit of any other person or entity
either (i) hire, contract, or solicit or attempt any of the foregoing with
respect to hiring any then present employee (or person who was an employee at
any time during the six-month period prior to termination of Executive’s
employment) of Company or any affiliate, or (ii) induce or otherwise counsel,
advise, or encourage any employee of Company or any affiliate to leave the
employment of Company or any affiliate.
 
7.2 Non-Disparagement. During Executive’s employment with Company and following
any termination of employment with Company, Executive and Company agree not to
disparage, either orally or in writing, Executive, Company, or any of
affiliates’ business, products, services, or practices, or any of Company’s or
its affiliates’ directors, officers, agents, representatives, stockholders,
partners, members, employees, or affiliates.
 
7.3 New Employer. Executive agrees that prior to accepting any new employment
during the Non-Compete Period, Executive shall advise Company of the identity of
the potential new employer.  Company may serve such new employer with notice of
the non-competition restrictions set forth in this Article 7 and may furnish
such employer with a copy of this Agreement or the relevant portions thereof.
 
7.4 Remedies.  Executive acknowledges that money damages would not be sufficient
remedy for any breach of this Article 7 by Executive, and Company or its
affiliates shall be entitled to enforce the provisions of this Article 7 by
terminating payments then owing to Executive under this Agreement or otherwise
and to specific performance and injunctive relief as remedies for such breach or
any threatened breach.  Such remedies shall not be deemed the exclusive remedies
for a breach of this Article 7 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Executive
and his agents.
 
- 13 -

--------------------------------------------------------------------------------


 
7.5 Reformation.  Company and Executive agree that the foregoing restrictions
are reasonable under the circumstances and that any breach of the covenants
contained in this Article 7 would cause irreparable injury to
Company.  Executive understands that the foregoing restrictions may limit
Executive’s ability to engage in certain businesses anywhere in the United
States during the Non-Compete Period but acknowledges that Executive will
receive sufficiently high remuneration and other benefits from Company to
justify such restriction.  Further, Executive acknowledges that his skills are
such that he can be gainfully employed in non-competitive employment and that
the agreement not to compete will in no way prevent him from earning a
living.  Nevertheless, if any of the aforesaid restrictions are found by a court
of competent jurisdiction to be unreasonable, or overly broad as to geographic
area or time, or otherwise unenforceable, the parties intend for the
restrictions therein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced.  By agreeing to this contractual modification prospectively at
this time, Company and Executive intend to make this provision enforceable under
the law or laws of all applicable States so that the entire agreement not to
compete and this Agreement as prospectively modified shall remain in full force
and effect and shall not be rendered void or illegal.  Such modification shall
not affect the payments made to Executive under this Agreement.
 
ARTICLE VIII 
 
DISPUTE RESOLUTION
 
8.1 General.  Executive and the Company explicitly recognize that no provision
of this Article VIII shall prevent either party from seeking to resolve any
dispute relating to Article VI or Article VII or this Agreement in a court of
law.
 
8.2 Negotiation.  The parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement promptly by negotiations between
Executive and an executive officer of Company who has authority to settle the
controversy.  Any party may give the other party written notice of any dispute
not resolved in the normal course of business.  Within ten days after the
effective date of such notice, Executive and an executive officer of Company
shall meet at a mutually acceptable time and place within the Houston, Texas
metropolitan area, and thereafter as often as they reasonably deem necessary, to
exchange relevant information and to attempt to resolve the dispute.  If the
matter has not been resolved within 30 days of the disputing party’s notice, or
if the parties fail to meet within ten days, either party may initiate
arbitration of the controversy or claim as provided in Section 8.3 below.  If a
negotiator intends to be accompanied at a meeting by an attorney, the other
negotiator shall be given at least three business days’ notice of such intention
and may also be accompanied by an attorney.  All negotiations pursuant to this
Section 8.2 shall be treated as compromise and settlement negotiations for the
purposes of the federal and state rules of evidence and procedure.
 
8.3 Arbitration.  Company and Executive agree that after efforts to negotiate
any dispute in accordance with Section 8.2 have failed, then either party may by
written notice (the “Notice”) demand arbitration of the dispute as set out
below, and each party hereto expressly agrees to submit to, and be bound by,
such arbitration.
 
- 14 -

--------------------------------------------------------------------------------


 
(a) Each party will, within ten business days of the Notice, nominate an
arbitrator, who shall be a non-neutral arbitrator. Each nominated arbitrator
must be someone experienced in dispute resolution and of good character without
moral turpitude and not within the employ or direct or indirect influence of the
nominating party.  The two nominated arbitrators will, within ten business days
of nomination, agree upon a third arbitrator, who shall be neutral. If the two
appointed arbitrators cannot agree on a third arbitrator within such period, the
parties may seek such an appointment through any permitted court proceeding or
by the American Arbitration Association (“AAA”).  The three arbitrators will set
the rules and timing of the arbitration, but will generally follow the rules of
the AAA and this Agreement where same are applicable and shall provide for a
reasoned opinion.
 
(b) The arbitration hearing will in no event take place more than 180 days after
the appointment of the third arbitrator.
 
(c) The arbitration will take place in Houston, Texas unless otherwise
unanimously agreed to by the parties.
 
(d) The results of the arbitration and the decision of the arbitrators will be
final and binding on the parties, and each party agrees and acknowledges that
these results shall be enforceable in a court of law.
 
(e) All administrative costs and expenses of the mediation and arbitration shall
be borne equally by the Company and Executive during the pendency of the
proceedings.  Such costs and expenses do not include attorneys fees, expert
witness fees or other party generated expenses.  Upon the conclusion of the
proceedings, the prevailing party shall be entitled to recover reasonable and
necessary attorneys’ fees, expert witness fees, and costs and expenses of
arbitration.
 
ARTICLE IX 
 
MISCELLANEOUS
 
9.1 Indemnification.  Company agrees that, in the event Executive’s employment
by Company or any subsidiary thereof or successor thereto shall be subject to an
Involuntary Termination, Company shall continue to indemnify Executive following
such Involuntary Termination to the fullest extent permitted by applicable law
consistent with the Articles of Incorporation and By-Laws of Company in effect
as of the date of the Involuntary Termination with respect to Executive’s sole,
joint, or concurrent negligence and any acts of or omissions he may have
committed during the period during which he was an officer, director, and/or
employee of (a) Company, (b) any subsidiary thereof for which he served as an
officer, director, or employee at the request of Company, or (c) any successor
thereto.  Any reimbursement of reasonable attorneys’ fees and disbursements
required under this Section 9.1 shall be made not later than the close of
Executive’s taxable year following the taxable year in which Executive incurs
the expense; provided, however, that, upon Executive’s termination of employment
with Company, in no event shall any additional reimbursement be made prior to
the date that is six months after the date of Executive’s termination of
employment to the extent such payment delay is required under Section
409A(a)(2)(B)(i) of the Code.  In no event shall any reimbursement be made to
Executive for such fees and disbursements incurred after the later of (1)
Executive’s death or (2) the date that is ten years after the date of
Executive’s termination of employment with Company.
 
- 15 -

--------------------------------------------------------------------------------


 
9.2 Payment Obligations Absolute.  Except as specifically provided in Sections
6.6 and 7.4, Company’s obligation to pay (or cause one of its subsidiaries to
pay) Executive the amounts and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense,
or other right which Company (including its subsidiaries) may have against
Executive or anyone else.  All amounts payable by Company (including its
subsidiaries hereunder) shall be paid without notice or demand.  Executive shall
not be obligated to seek other employment in mitigation of the amounts payable
or arrangements made under any provision of this Agreement, and, except as
provided in Sections 5.2(b) and 5.3(b) hereof, the obtaining of any such other
employment shall in no event effect any reduction of Company’s obligations to
make (or cause to be made) the payments and arrangements required to be made
under this Agreement.
 
9.3 Notices.  For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
 If to Company to:
 
Petro Resources Corporation
777 Post Oak Blvd.
Suite 910
Houston, Texas 77056
Attention:  President
   
 
If to Executive to:
  Wayne P. Hall
6628 Wanita Place
Houston, Texas 77007

 
or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.
 
9.4 Applicable Law; Submission to Jurisdiction.
 
(a) This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Texas, without regard to conflict of law principals
thereof.
 
(b) With respect to any claim or dispute related to or arising under this
Agreement, the parties hereto hereby consent to the exclusive jurisdiction,
forum, and venue of the state or federal (to the extent federal jurisdiction
exists) courts located in Harris County in the State of Texas.
 
- 16 -

--------------------------------------------------------------------------------


 
9.5 No Waiver.  No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
 
9.6 Severability.  Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
9.7 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
 
9.8 Withholding of Taxes and Other Employee Deductions.  Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city, and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other customary employee deductions
made with respect to Company’s employees generally.
 
9.9 Headings.  The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
 
9.10 Gender and Plurals.  Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.
 
9.11 Assignment.  This Agreement shall be binding upon and inure to the benefit
of Company and any successor of Company, by merger or otherwise.  This Agreement
shall also be binding upon and inure to the benefit of Executive and his
estate.  If Executive shall die prior to full payment of amounts due pursuant to
this Agreement, such amounts shall be payable pursuant to the terms of this
Agreement to his estate.  Executive shall not have any right to pledge,
hypothecate, anticipate, or assign this Agreement or the rights hereunder,
except by will or the laws of descent and distribution.
 
9.12 Term.  This Agreement has a term co-extensive with the term of employment
provided in Section 3.1.  Termination of this Agreement shall not affect any
right or obligation of any party which is accrued or vested prior to such
termination.  The provisions of Section 3.5 and Articles 6 and 7 shall survive
the termination of this Agreement and shall be binding upon Executive and his or
her legal representatives, successors, and assigns following such termination.
 
- 17 -

--------------------------------------------------------------------------------


 
9.13 Entire Agreement.  This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof and contains all the covenants,
promises, representations, warranties, and agreements between the parties with
respect to such subject matter.  Without limiting the scope of the preceding
sentence, all understandings and agreements preceding the date of execution of
this Agreement and relating to the subject matter hereof are hereby null and
void and of no further force and effect, including, without limitation, all
prior employment and severance agreements, if any, by and between Company and
Executive.  Any modification of this Agreement will be effective only if it is
in writing and signed by the party to be charged.
 
[Signatures begin on next page.]
 
- 18 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 27th
day of May, 2008, to be effective as of the Effective Date.
 



  Company     Petro Resources Corporation          
 
By:
/s/ Donald L. Kirkendall                        Donald L. Kirkendall      
Title        President  

 

  Executive      Wayne P. Hall          
 
By:
/s/ Wayne P. Hall                            Wayne P. Hall   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 - 19 -

--------------------------------------------------------------------------------